    Case: 1:16-cv-09788 Document #: 412 Filed: 08/02/19 Page 1 of 3 PageID #:6656




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MAUI JIM, INC., an Illinois Corporation         )
                                                )     Case No. 1:16-cv-09788
                 Plaintiff,                     )
                                                )     District Judge Marvin E. Aspen
         v.                                     )     Magistrate Judge Jeffrey T. Gilbert
                                                )
SMARTBUY GURU ENTERPRISES, a                    )
Cayman Island Company, MOTION                   )     DEFENDANTS’ MOTION FOR SUMMARY
GLOBAL LTD., a Hong Kong Company,               )     JUDGMENT
SMARTBUYGLASSES SOCIETÁ A                       )
RESPONSABILITÁ       LIMITATA,  an              )
Italian Company, SMARTBUYGLASSES                )
OPTICAL LIMITED, a Hong Kong                    )
company,                                        )
                                                )
                 Defendants.                    )

         Defendants SmartBuy Guru Enterprises, Motion Global Ltd., SmartBuyGlasses Societá a

Responsabilitá       Limitata,     and     SmartBuyGlasses         Optical     Limited      (collectively

“SmartBuyGlasses”) hereby move (the “Motion”) pursuant to Rule 56 of the Federal Rules of

Civil Procedure for summary judgment against Plaintiff Maui Jim, Inc. (“Maui Jim”). In support

of the Motion, SmartBuyGlasses submits the accompanying Memorandum in Support of its

Motion for Summary Judgment, filed contemporaneously herewith and incorporated herein by

reference.

         WHEREFORE, SmartBuyGlasses respectfully requests that this Court:

         A.      grant this Motion in its entirety;

         B.      enter summary judgment for SmartBuyGlasses and against Maui Jim on all counts

                 of Maui Jim’s Second Amended Complaint (Dkt. 257);

         C.      enter summary judgment for SmartBuyGlasses and against Maui Jim on Count II

                 and Count VII of SmartBuyGlasses’ Amended Counterclaim (Dkt. 259); and


{8248863: }
    Case: 1:16-cv-09788 Document #: 412 Filed: 08/02/19 Page 2 of 3 PageID #:6657




         D.   award SmartBuyGlasses such other and further relief as is appropriate.



Dated: August 2, 2019                              Respectfully submitted,

                                            SMARTBUY GURU ENTERPRISES, MOTION
                                            GLOBAL    LTD.,  SMARTBUYGLASSES
                                            SOCIETÁ A RESPONSABILITÁ LIMITATA,
                                            SMARTBUYGLASSES OPTICAL LIMITED

                                            By: /s/ Stephen J. Rosenfeld
                                            One of their attorneys

                                            Stephen J. Rosenfeld (Bar No. 6216769)
                                            Jennifer D. Armstrong
                                            Jacob D. Radecki
                                            McDonald Hopkins LLC
                                            300 North LaSalle, Suite 1400
                                            Chicago, IL 60654
                                            Phone: (312) 642-6103
                                            Attorneys for Defendants
                                            E-mail: srosenfeld@mcdonaldhopkins.com
                                                jarmstrong@mcdonaldhopkins.com
                                                jradecki@mcdonaldhopkins.com




{8248863: }                                   2
    Case: 1:16-cv-09788 Document #: 412 Filed: 08/02/19 Page 3 of 3 PageID #:6658




                                 CERTIFICATE OF SERVICE

         This is to certify that on August 2, 2019, Stephen J. Rosenfeld, an attorney, caused to be

served a true and correct copy of the foregoing document via electronic mail on all counsel of

record who have consented to electronic service.

                                                     /s/ Stephen J. Rosenfeld




{8248863: }
